 


109 HCON 471 : Congratulating The Professional Golfers’ Association of America on its 90th anniversary and commending the members of The Professional Golfers’ Association of America and The PGA Foundation for the charitable contributions they provide to the United States.
U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
III 
109th CONGRESS 
2d Session 
H. CON. RES. 471 
IN THE SENATE OF THE UNITED STATES 
 
September 26, 2006 
Received 
 
 
November 13, 2006 
 Referred to the Committee on Commerce, Science, and Transportation 
 
CONCURRENT RESOLUTION 
Congratulating The Professional Golfers’ Association of America on its 90th anniversary and commending the members of The Professional Golfers’ Association of America and The PGA Foundation for the charitable contributions they provide to the United States. 
 
 
Whereas The Professional Golfers’ Association of America (The PGA of America) was founded in 1916 by a group of amateur and professional golfers in New York City, led by department store magnate Rodman Wanamaker, with a mission to promote interest in the game of golf, elevate standards of the golf professional’s vocation, hold meetings and tournaments for the benefit of members, assist deserving unemployed members to obtain positions, and establish a benevolent relief fund for deserving members; 
Whereas during World War I The PGA of America began its tradition of serving the military by purchasing and maintaining an ambulance throughout the war for the American Red Cross and encouraging employers of members to hold open positions for its members serving in the United States Armed Forces; 
Whereas The PGA of America has continued its tradition of serving the military by partnering with the National Amputee Golf Association to offer golf programs for wounded military service members that include free golf instruction, free use of golf equipment, and free golf; 
Whereas in 1954 The PGA of America created a charitable foundation, The PGA Foundation, as a public philanthropic foundation to provide resources and professional expertise to make golf accessible in the community by offering free golf programs for youth, the disabled, and the underserved; 
Whereas The PGA of America and its PGA Foundation offer such programs as Play Golf America Days for youths involving free instruction, skills competition, and equipment demonstration; golf programs for inner city youths in Louisville, Kentucky, and Detroit, Michigan, that combine golf, education enrichment and life skills preparation to prepare youths for employment and college; and professional golf instruction and funding for the First Tee golf program for youths; 
Whereas The PGA of America partners with Special Olympics International to make golf an official Special Olympics sport and supports the Special Olympics golf competition at the National Special Olympics and the World Games Special Olympics; 
Whereas The PGA of America in partnership with eighteen four-year college and universities has created an accredited major for students to receive degrees in Professional Golf Management and The PGA of America awards scholarships to ensure women and minorities have the opportunity to obtain Professional Golf Management degrees and membership in The PGA of America; 
Whereas The PGA of America conducts more than 30 tournaments for its members and apprentices, including the Ryder Cup, PGA Championship, PGA Grand Slam of Golf, and Senior PGA Championship, and conducts charitable programs related to these tournaments where the tournaments are held; 
Whereas The PGA of America has hosted and sponsored for nine years the PGA Minority Collegiate Golf Championship to provide opportunities for students at predominately minority colleges and universities to participate in collegiate golf championships, career awareness programs, and employment recruiting; 
Whereas The PGA of America is dedicated to providing educational opportunities at the PGA Education Center for PGA members and apprentice professionals and The PGA of America also provides information to the public at the adjacent PGA Historical Center, which celebrates the growth of golf in the United States and honors PGA members who have made significant contributions to the game of golf; 
Whereas The PGA of America is the world’s largest working sporting organization with a mission of growing the game of golf and making it accessible; 
Whereas The PGA of America is a not-for-profit professional association which has a membership of approximately 28,000 golf professionals who promote the game of golf and make golf a better game; and 
Whereas The PGA of America, its members, and the golf industry annually contribute approximately $62.2 billion to the economy of the United States: Now, therefore, be it  
 
That Congress— 
(1)congratulates The Professional Golfers’ Association of America (The PGA of America) on its 90th anniversary; 
(2)commends The PGA of America and its members for their contributions to the game of golf and their efforts to make golf accessible; and 
(3)applauds The PGA of America and its members for their contributions to employment and economic growth in the United States. 
 
  Passed the House of Representatives September 25, 2006. Karen L. Haas, Clerk.   
  
